     Case 1:19-cv-01769-AWI-JDP Document 20 Filed 09/08/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    SHANE MONROE BOWDEN,                             Case No. 1:19-cv-01769-JDP
12                        Plaintiff,                   SCREENING ORDER
13            v.                                       ECF No. 10
14    CALIFORNIA DEPARTMENT OF                         FINDINGS AND RECOMMENDATIONS
      CORRECTIONS, et al.,                             THAT CASE BE DISMISSED FOR FAILURE
15                                                     TO STATE A CLAIM
                          Defendants.                  OBJECTIONS DUE IN THIRTY DAYS
16

17                                                     ORDER DIRECTING CLERK OF COURT TO
                                                       ASSIGN CASE TO DISTRICT JUDGE
18

19           Plaintiff is a state prisoner proceeding without counsel in this civil rights action under 42
20   U.S.C. § 1983. On March 2, 2020, the court screened plaintiff’s first amended complaint and
21   found that he failed to state a claim. ECF No.16. Plaintiff filed a second amended complaint on
22   March 18, 2020. ECF No. 17. Plaintiff’s second amended complaint, like his first amended
23   complaint, fails to state a claim.
24           Section 1983 allows a private citizen to sue for the deprivation of a right secured by
25   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To
26   state a claim under 42 U.S.C. § 1983, a plaintiff must (1) allege the deprivation of a right secured
27   by the U.S. Constitution and laws of the United States, and (2) show that the alleged deprivation
28

                                                  1
     Case 1:19-cv-01769-AWI-JDP Document 20 Filed 09/08/20 Page 2 of 3

 1   was committed by a person acting under color of state law. See West v. Atkins, 487 U.S. 42, 48

 2   (1988). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he

 3   does an affirmative act, participates in another’s affirmative act, or omits to perform an act which

 4   he is legally required to do that causes the deprivation of which complaint is made.’”

 5   Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting

 6   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).

 7           In his second amended complaint, plaintiff again makes scant, conclusory allegations

 8   without factual support. See ECF No. 17. Plaintiff has not stated a claim against any defendant.

 9   He claims that his supervisor, Defendant Morales, “recklessly” dropped a drawer on her own foot

10   and plaintiff’s leg. Plaintiff also claims that he should have an MRI of his leg, instead of the

11   other treatment that he has received from doctors, including an x-ray and physical therapy.

12   Plaintiff fails to provide facts supporting deliberate indifference against any defendant, including

13   information about how the course of treatment he received was “medically unacceptable under

14   the circumstances and [chosen] in conscious disregard of an excessive risk to plaintiff’s health.”

15   Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012), overruled in part on other grounds by

16   Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th Cir. 2014). Plaintiff has previously been given

17   leave to amend and detailed instructions on the legal standard. ECF No. 16. Plaintiff’s

18   allegations still do not state a claim under § 1983. Thus, further leave to amend would be futile.

19   Order

20           The clerk of court is directed to assign this case to a district judge, who will preside over
21   this case. I will remain as the magistrate judge assigned to the case.

22   Recommendations

23           I recommend that the case be dismissed for plaintiff’s failure to state a claim. I submit

24   these findings and recommendations to the U.S. district judge presiding over the case under 28

25   U.S.C. § 636(b)(1)(B) and Local Rule 304. Within thirty days of the service of the findings and

26   recommendations, the parties may file written objections to the findings and recommendations
27   with the court and serve a copy on all parties. The document containing the objections must be

28

                                                  2
     Case 1:19-cv-01769-AWI-JDP Document 20 Filed 09/08/20 Page 3 of 3

 1   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

 2   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     September 4, 2020
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8   No. 204.
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                               3
